United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1037
                                   ___________

Fred Moore,                               *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
USA 800, in its official capacity; Tom *
Davis, in his official and individual     * [UNPUBLISHED]
capacity; Dan Lake, in his official       *
and individual capacity; Tracy            *
Hatfield, in her official and individual *
capacity,                                 *
                                          *
              Appellees.                  *
                                     ___________

                             Submitted: July 3, 2012
                                Filed: July 11, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Fred Moore filed a notice of appeal designating various interlocutory district
court1 orders in his pending employment discrimination action. However, the notice

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
of appeal is untimely as to most of the orders, Moore is not appealing from a final
order as required for jurisdiction under 28 U.S.C. § 1291, and we can find no basis
upon which to entertain an interlocutory appeal. See Kassuelke v. Alliant Techsys.,
Inc., 223 F.3d 929, 930-31 (8th Cir. 2000). Accordingly, we dismiss this appeal for
lack of jurisdiction.
                        ______________________________




                                        -2-